DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application contains claims directed to the following patentably distinct species 1 (claims 1-10) and 2 (claim 11). The species are independent or distinct because invention 1 is directed to a hub to dynamically switch/route a USB device connection between USB Device mode and USB Host mode, wherein the route of a signal of the device changes based on the mode of the device, invention 2 is directed to a hub having multiple hosts and multiple USB devices, wherein a host is selected to simultaneously broadcast data to multiple USB devices. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
Invention 1 is directed to a hub to dynamically switch/route a USB device connection between USB Device mode and USB Host mode, wherein the route of a signal of the device changes based on the mode of the device, invention 2 is directed to a hub having multiple hosts 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.


The instant application having Application No. 16/660,083 has a total of 10 elected claims pending in the application; there are 4 independent claims and 6 dependent claims, which are ready for examination by the examiner.

INFORMATION CONCERNING OATH/DECLARATION
Oath/Declaration
The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.

INFORMATION CONCERNING DRAWINGS
Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
As required by M.P.E.P.  609(C), the applicant’s submissions of the Information Disclosure Statement 10/22/19 is acknowledged by the examiner and the cited reference has been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

OBJECTIONS TO THE CLAIMS


	Claim 1-4 and 7 are objected to as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
		As per claim 1, limitations “routing the second USB signal from a second USB host via a USB bridge to said first USB host, and routing the second USB signal from a USB device via a USB hub to said first USB host” because they recite one signal, the second USB signal from a second USB host and a USB device. It’s not clear if there’s a mode change of the ‘USB host’ or the ‘USB device’. Correction is needed.

	As per claim 7, it’s depended on claim 8, which follows claim 7. Correction is needed.

REJECTIONS BASED ON PRIOR ART
Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,460,037; claims 1-20 of U.S. Patent No. 9,619,420 and claims 1-6 of U.S. Patent No. 10,545,899. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims mentioned and .
	
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


1.         Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wright (US pat. 7,502,878), hereinafter, “Wright”.

At the outset, Applicant is reminded that claims subject to examination will be given their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). With this in mind, the discussion will focus on how the terms and relationships between the terms in the claims are met by the references.

2.         As per claim 1, Wright discloses a method for providing efficient communications among USB components of a data communication system that includes multiple USB hosts and multiple USB devices (see figs. 2, 4 and 5 and col. 5, line 42 to col. 6, line 21 and col. 6, lines 54-59), said method comprising the steps of: providing a first input port (receptacle 40A, as disclose in col. 5, line 66 to col. 6, line 9 and fig. 4) for receiving a first USB signal from a first USB host (USB host 31A transmitting data on receptacle 40A; see col. 5, line 66 to col. 6, line 9 and fig. 5); providing a second input port (receptacle 40B) for receiving a second USB signal (a type B USB host 31B transmitting data on receptacle 40B; see col. 5, line 66 to col. 6, line 9 and fig. 5); routing the second USB signal from a second USB host (a type B USB host 31B) via a USB bridge (multiplexer 36) to said first USB host, and routing the second USB signal from a USB device via a USB hub (hub logic 38) to said first USB host (see figs. 2, 4 and 5 and col. 5, line 42 to col. 6, line 21 and col. 6, lines 54-59).

3.         As per claim 2, Wright discloses “The method according to claim 1” [See rejection to claim 1 above], wherein said second USB signal from the second USB host is not routed to the first USB host via the USB hub (see fig. 5).

4.         As per claim 3, Wright discloses wherein the second USB signal is routed via only one of the USB bridge or the USB hub (see fig. 5 and col. 5, line 42 to col. 6, line 21 and col. 6, lines 54-59).

5.         As per claim 4, Wright discloses wherein the second USB signal from the second USB host is transmitted to the first USB host via the USB bridge and the USB hub (see figs. 2, 4 and 5 and col. 5, line 42 to col. 6, line 21 and col. 6, lines 54-59).

claims 5 and 8, Wright discloses a method, comprising the steps of: providing a first USB port (receptacle 40A of figs. 4 and 5) for communication with a USB host (a USB host 31A transmitting data) (see figs. 2, 4 and 5 and col. 5, line 42 to col. 6, line 21 and col. 6, lines 54-59); providing a second USB port (receptacle 40B) for communicating with a consumer device (an A type USB host 31B); providing a signal detection circuit (a controller of hub logic 38, as disclose in col. 5, lines 62-65 and col. 6, line 52) for receiving USB signals from the consumer device via said second USB port (see col. 5, lines 62-65 and col. 6, line 52); determining, via the signal detection circuit, whether the USB signals emanating from the consumer device indicate that the consumer device is operating in a USB host mode (to be a B type USB host device) and if so, routing said USB signals via a USB bridge (multiplexer 36) to said first USB port (see figs. 2, 4 and 5 and col. 5, line 42 to col. 6, line 21 and col. 6, lines 54-59); determining, via the signal detection circuit, whether the USB signals emanating from the consumer device indicate that the consumer device is operating in a USB device mode and if so, routing said USB signals via a USB hub to said first USB port (see above, which selected USB host mode).

7.         As per claim 6, Wright discloses a USB communication management method for interconnecting sources of USB signals, said method comprising the steps of: receiving first USB host signals from a first USB host (a USB host 31A transmitting data) (see figs. 2, 4 and 5 and col. 5, line 42 to col. 6, line 21 and col. 6, lines 54-59); receiving second USB signals from a second USB signal source (a B type USB host 31B) (see figs. 2, 4 and 5 and col. 5, line 42 to col. 6, line 21 and col. 6, lines 54-59); determining whether the second USB signals emanate from a second USB host; routing the second USB signals emanating from the second USB host (multiplexer 36) to said first USB host (see col. 5, line 42 to col. 6, line 21 and col. 6, lines 54-59); and routing the second USB signals not determined to emanate from a USB host (hub logic 38) via a USB hub to said first USB host (see col. 5, line 42 to col. 6, line 21 and col. 6, lines 54-59).

8.         As per claim 7, Wright discloses, further comprising the steps of: determining whether the second USB signals emanate from a USB device; and routing the second USB signals determined to emanate from the USB device via a USB hub (hub logic 38) to said first USB host (see figs. 2, 4 and 5 and col. 5, line 42 to col. 6, line 21 and col. 6, lines 54-59).

9.         As per claim 9, Wright discloses further comprising the steps of: determining whether the second USB signal emanates from a USB device; and establishing the second communication path via a USB hub between said first USB host and said second USB signal source if said second USB signal is determined to emanate from the USB device (see figs. 2, 4 and 5 and col. 5, line 42 to col. 6, line 21 and col. 6, lines 54-59).

10.         As per claim 10, Wright discloses wherein the first communication path does not include a USB hub and wherein the second communication path does not include a USB bridge (note, there’s no communication if the device is not connected; see figs. 4 and 5).

RELEVANT ART CITED BY THE EXAMINER
MPEP 707.05(c).
	The following reference teaches a method to enable a USB Host system to connect to multiple devices through a USB Hub having ports that can be changed from downstream to upstream, dual ports: US Pub. 2007/0255885 (Bohm et al.)

CLOSING COMMENTS
CONCLUSION

a. STATUS OF CLAIMS IN THE APPLICATION 

            The following is a summary of the treatment and status of all claims in the 

application as recommended by M.P.E.P. 707.07(i):


a (1) CLAIMS REJECTED IN THE APPLICATION 

            Per the instant office action, claims 1-10 have received a first action on the merits and are subject of a first action non-final.

b. DIRECTION OF FUTURE CORRESPONDENCES

            Any inquiry concerning this communication or earlier communications from the 

Examiner should be directed to Ernest Unelus whose telephone number is (571) 272-

8596. The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00PM. 


IMPORTANT NOTE

            If attempts to reach the above noted Examiner by telephone are unsuccessful, 

the Examiner's supervisor, Mr. Idriss Alrobaye, can be reached at the following 

telephone number: Area Code (571) 270-1023.

The fax phone number for the organization where this application or proceeding 

is assigned is 571-273-8300. Information regarding the status of an application may be 

obtained from the Patent Application Information Retrieval (PAIR) system. Status 

information for published applications may be obtained from either Private PAIR or 

Public PAIR. Status information for unpublished applications is available through private 

PAIR only. For more information about the PMR system, see her//pair-direct.uspto.gov. 

Should you have questions on access to the Private PAIR system, contact the 

Electronic Business Center (EBC) at 866-217- 91 97 (toll-free).

/Ernest Unelus/
Primary Examiner
Art Unit 2181